OPINION of the Court, by
Judge Logan.-
This is an action of covenant, on a writing bearing date the 25th of November 1805, for the payment of ¾ 185, on or before the 25th of December 1806, conditioned to be void on the procurement of a deed from John Fowler, for a certain tract of land ; but containing this further provision, that if the land were not conveyed by the 15th of January 1805, then S 45 of the above note was to be paid on that day.
Under this writing and evidence of the value- of the land, on the 15th of January 1806, the jury found a verdict for S 366 75 cents.
The first question we think necessary to notice under the assignment of errors, is with respect to the measure of damages. And the only manner this question comes properly before the court, is irom the construction of the writing in fixing the damages in the event of a failure to convey the land.
The parties having agreed on S 185, as the sum to be paid by a given day, with the condition to be void by a conveyance of land within that period ; but if the land were not conveyed by the 15th of January 1806, that then $ 45 of the" above note should be paid at that time, seems to the court to refer to the sum of S 185, and thereby adopt it as the measure of the demand, with interest on the sums as they became payable ; but *537the verdict and judgment having' gone for a much lar ger sum, is therefore erroneous.
- The judgment must be reversed with costs, and re manded for new proceedings.